Citation Nr: 0301157	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  96-49 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date than March 9, 
1994 for a 100 percent rating for post-traumatic stress 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent 
for shrapnel fragment wound/dislocation of the right 
shoulder from April 6, 1994.

3.  Entitlement to an increased evaluation for shrapnel 
fragment wound/dislocation of the right shoulder with 
total shoulder replacement (major), currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1970.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought, and the 
veteran appealed its decisions.  In April 1999, the Board 
of Veterans' Appeals (Board) granted the veteran a 100 
percent rating for his service-connected PTSD and anxiety 
reaction disorder and denied a claim of clear and 
unmistakable error in a January 1975 RO rating decision.  
It remanded right shoulder evaluation issues to the RO for 
additional development.  In July 1999, the RO set March 9, 
1994 as the effective date for a 100 percent rating for 
PTSD and anxiety reaction.  In May 2002, the RO increased 
the veteran's rating for his right shoulder disability 
from 30 percent to 60 percent, effective from September 1, 
1996.  A 100 percent rating is in effect for the right 
shoulder disability under Diagnostic Code 5051 effective 
from June 29, 1995 through August 1996.  The matters now 
shown on the cover page are now at issue.


FINDINGS OF FACT

1.  A VA medical record dated October 26, 1993 indicates 
that the veteran spoke to his VA counselor that day and 
indicated an intent on his part to file a claim for 
service connection for post-traumatic stress disorder 
(PTSD).  This VA medical record thus constitutes an 
informal claim as defined in 38 C.F.R. § 3.155(a) (1994).  
No other communication earlier than it constitutes a claim 
to reopen. 

2.  Evidence shows that the veteran was unemployable due 
to PTSD and anxiety disorder at the time of the October 
26, 1993 communication.  The evidence does not show that 
the veteran's PTSD and anxiety disorder had increased in 
severity within a year before that October 26, 1993 
communication.

3.  Evidence shows that the veteran had moderately severe 
disability of muscle group I as of the April 6, 1994 VA 
examination.

4.  Currently, the veteran has a right shoulder prosthesis 
with no more than severe painful motion or weakness in the 
right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an October 26, 1993 effective date 
for a 100 percent rating for PTSD and anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.132, 
Diagnostic Code 9411 (1994).

2.  The criteria for a 30 percent rating for shrapnel 
fragment wound/dislocation of the right shoulder effective 
from April 6, 1994 have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.56, 
4.72, Diagnostic Code 5301 (1993).

3.  The criteria for a disability rating in excess of 60 
percent for shrapnel fragment wound/dislocation of the 
right shoulder currently have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.71, Diagnostic Code 5051 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly reference the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them, and VA's duties 
have been fulfilled nevertheless.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
claimant of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended 
38 C.F.R. § 3.159).  The record shows that VA has met its 
duties.  For instance, the April 1997 statement of the 
case provided the veteran with the provisions of 
38 C.F.R. § 3.159, and pertinent rating criteria have been 
given, and reasons for VA's decisions in light of the 
evidence which has been received and pertinent law has 
been given.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
in VA's rating decisions, statements of the case, 
supplemental statements of the case, and other 
correspondence.  

VA advised the veteran as recently as October 2002 that he 
could submit additional evidence.  

The Board concludes that the discussions in the March 
1994, November 1994, August 1995, October 1995, September 
1996, April 1997, September 1998, July 1999, May 2002,  
rating decisions, statements of the case, and supplemental 
statements of the case, and other notification letters to 
the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __, No. 01-997, slip op. at 6-7 (June 19, 
2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  The 
veteran's service medical records were already of record 
when the veteran filed his current claims.  So were post-
service VA medical records, and the Board remanded the 
case to the RO in April 1999 to obtain additional 
evidence.  Subsequently, both VA medical records and Vet 
Center records have been obtained.  Reasonable attempts 
were made to obtain identified medical records.  

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. § 3.103, 3.159 and 
3.326 and the duty to assist and the duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete the claim.

While the RO did not expressly mention the VCAA, there is 
no prejudice to the veteran in its failing to do so, as 
compliance with the law is present.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties 
to notify and to assist the claimant in this case. 

VA's development and adjudication of the veteran's claim 
was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.159 and 3.326(a) and no further action is 
necessary.  VA's duties have been fulfilled.  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of 
the need to submit evidence or argument.  Accordingly, the 
Board may proceed with a discussion of the matters at 
issue.

Earlier effective date for PTSD and anxiety disorder

In April 1999, the Board found that the RO's January 1975 
rating decision reducing the veteran's rating for anxiety 
reaction from 10 percent to noncompensable effective from 
April 1, 1975 was unappealed, was final, and was supported 
by the evidence.  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

The veteran in April 1990 filed for an increased rating 
for anxiety disorder and for service connection for PTSD.  
In May 1990, the RO advised him to either send or tell VA 
about the location of evidence.  It advised him that if it 
did not hear from him within one year of then, benefits, 
if payable, may not be paid earlier than the date VA 
receives the evidence.  In August 1990, the RO advised the 
veteran that since he had not submitted evidence requested 
in May 1990, his claim for service connection for PTSD was 
denied.  He was advised that if he did not submit evidence 
before May 23, 1991, benefits, if entitlement is 
established, could not be paid before the date of receipt 
of the evidence.  He indicated in March 1991 that he 
wanted an extension of time to find information.  However, 
applicable effective date law provides for no extensions 
of time.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

On March 9, 1994, a new claim was received from the 
veteran.  In it, he again claimed service connection for 
PTSD.  The RO subsequently granted service connection for 
PTSD and rated it as 50 percent disabling effective from 
March 9, 1994.  In the Board's April 1999 decision, the 
Board noted the veteran's employment history as reflected 
by documentation the veteran had submitted and found that 
the veteran's PTSD had been shown to be productive of 
total occupational and social impairment, and concluded 
that the criteria for a 100 percent schedular evaluation 
for PTSD and anxiety reaction disorder had been met.  

In July 1999, the RO set the effective date for the 100 
percent evaluation for PTSD as March 9, 1994.  

In light of the Board's April 1999 holding as to finality 
of the April 1975 RO rating decision and the RO's March 9, 
1994 100 percent effective date assignment, the veteran is 
rated as noncompensable from April 1, 1975 until March 9, 
1994, at which point he is rated as 100 percent disabled 
based on the RO's decision to assign March 9, 1994 as the 
effective date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim 
reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination 
is made on the basis of the facts found.  38 C.F.R. § 
3.400(a).

Unless specifically provided otherwise, the effective date 
of an award based on a claim for an increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991). The implementing 
regulations clarify this to mean that the effective date 
of an evaluation and an award of compensation based on (a) 
an award of disability compensation will be date of 
receipt of claim or date entitlement arose, whichever is 
later, and (b) an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if the claim is received within one year from 
such date.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

In essence, effective date law applicable to the veteran's 
claim permits review of evidence to determine when an 
increase in disability occurred, and, to assign, if the 
evidence shows the increase occurred within one year prior 
to the claim, that date of increase as the effective date.  
It also in essence prevents awarding an increased rating 
earlier than the date of claim if the increase in 
disability occurred more than a year before the claim was 
received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Harper.

In this case, in pertinent part, a VA medical record dated 
October 26, 1993 indicates that the veteran spoke to his 
counselor and indicated an intent on his part to file a 
claim for service connection for PTSD.  This VA medical 
record thus constitutes an informal claim as defined in 
38 C.F.R. § 3.155(a) (1994).  No other communication 
earlier than it constitutes a claim to reopen or for an 
increase.  Therefore, it and nothing earlier serves as the 
date of claim.

Since the new claim was received from the veteran on 
October 26, 1993, the effective date for the 100 percent 
disability rating should be October 26, 1993 unless 
evidence pre-dating it by less than a year shows an 
increase in disability during that time period.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Harper.

The facts do not show that an increase in the disability 
occurred during that time period.  

Since the matter at issue is the rating from October 26, 
1993 until March 9, 1994, the criteria which need to be 
considered are the old schedular criteria at 
38 C.F.R. § 4.132 (1994), since the new schedular criteria 
now at 38 C.F.R. § 4.130 (2002) were not effective then.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. 38 
C.F.R. Part 4.

Under the old rating criteria, when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability, a noncompensable rating is warranted.  When there 
is less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment, a 10 percent 
rating is warranted.  When the psychoneurotic disorder 
produces definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people and its psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite impairment, a 30 
percent rating is warranted.  When it produces 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and its psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce considerable impairment, a 50 percent 
rating is warranted.  When it produces severe impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and its psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to 
produce severe industrial impairment, a 70 percent rating 
is warranted.  When the attitudes of all contacts except 
the most intimate are so adversely affected as to result 
in virtual isolation in the community; there are totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or where the claimant is 
demonstrably unable to obtain or retain employment, a 100 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400 and 9411 (1994).

The evidence does not show that the veteran's psychiatric 
disability increased in severity between October 1992 and 
October 1993.  Records mention some psychiatric symptoms 
and impairment during this time period.  VA records show 
ongoing therapy during this time, and that the veteran was 
attempting to improve his anger and to improve his dealing 
with authority and communication skills, etc.  They also 
show, in June 1993, nervousness and that he discussed 
problems with authority figures on and off the job, and 
anger and assertiveness verses aggression, and that in 
July 1993, anger management and communication skills with 
authority figures were "problematic".  The April 1994 VA 
examination report indicates that he had had a number of 
jobs over the years, had worked as an ironworker from 1973 
to 1985, was doing outside sales work for a construction 
company at the time of the examination, and had been fired 
from one job when he threatened a worker, had lost another 
when he overreacted to a sound which he thought was 
gunfire, and had reportedly quit the majority of his jobs, 
often just as he was about to be fired.  

The records, including 1990 to 1994 VA and Vet Center 
medical records, the September to November 1995 letters 
received from him, his relatives, his ex-wives, and his 
buddies, the veteran's July 1998 fee-basis examination 
report and his December 1998 hearing transcript, do not 
describe the impairment in a manner that enables the Board 
to conclude that an increase in the degree of disability 
took place between October 1992 and October 1993.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Harper.

Accordingly, an effective date earlier than October 26, 
1993 for a 100 percent rating for post-traumatic stress 
disorder and anxiety disorder is denied.

The preponderance of the evidence is against an earlier 
effective date than October 26, 1993 and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert; Alemany.

Right shoulder

The veteran's right shoulder disability is rated as 10 
percent disabling from November 26, 1970, 20 percent 
disabling from August 17, 1994, and 100 percent disabling 
(under Diagnostic Code 5051 in light of a prosthetic 
implant on June 29, 1995) from June 29, 1995 through 
August 1996.  The veteran's right shoulder disability was 
increased from 30 percent to 60 percent disabling 
effective from September 1, 1996 as a result of a May 2002 
RO rating decision.

Because the veteran's rating is 60 percent effective from 
September 1, 1996, and because the effective date for the 
changes in the regulations pertaining to evaluation of 
muscle disabilities was July 3, 1997, and because a rating 
in excess of 60 percent is not possible under Diagnostic 
Code 5301, only old Diagnostic Code 5301, applicable for 
the period after August 17, 1994, is of concern.

The Schedule includes diagnostic codes specific to 
resulting muscle injuries. 38 C.F.R. § 4.56 (1996).  A 
slight or insignificant muscle disability results from a 
simple muscle wound without debridement, infection or 
effects of laceration. Objective findings include minimal 
scarring and slight, if any, evidence of fascial defect or 
atrophy or impaired muscular tone.  There is also no 
significant functional impairment and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of 
high velocity missile and no residuals of debridement or 
prolonged infection.  Objective findings include 
relatively small or linear entrance and exit scars with 
signs of moderate deep fascial or muscle substance loss or 
impaired muscle tonus.  38 C.F.R. § 4.56(b).

Moderately severe disability results from a through and 
through or deep penetrating wound with debridement or with 
prolonged infection or sloughing of soft parts and 
intermuscular cicatrization.  Objective findings include 
large entrance and (if present) exit scars indicating 
injury of important muscle groups, and indications of 
moderate loss of deep fasciae or muscle substance.  38 
C.F.R. § 4.56(c).

Severe disability results from a through and through or 
deep penetrating wound with explosive effect or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts as well as 
intermuscular binding and cicatrization.  Objective 
findings include extensive, ragged, depressed, and 
adherent scars indicative of wide muscle group damage and 
moderate or extensive loss of deep fasciae or muscle 
substance on palpation.  38 C.F.R. § 4.56(d).  Additional 
factors to be considered are found in 38 C.F.R. §§ 4.54, 
4.55 (1996).

In rating disability from injuries of the musculoskeletal 
system, the Schedule provides that attention is to be 
given first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted fracture, for 
example, with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  A through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  38 C.F.R. § 
4.72.

The disability of a muscle group is not based solely on 
impaired joint motion but its ability to perform the 
normal working movements of the body and the functional 
loss.  Principal symptoms are weakness and fatigability, 
and coordination, swelling, deformity, and atrophy.  The 
principal factors are impairment of coordination, strength 
of scar bound muscles, and lowering of fatigue or pain 
threshold.  Skin scars are incidental and negligible but 
allow for envisaging the whole track of the missile, 
including any bony or nerve involvement. It is the deep 
intramuscular and intermuscular scarring which is 
disabling.  Through-and-through wounds of the deep 
structures almost invariably cause intermuscular scarring 
so that muscles no longer work smoothly but pull against 
other muscles so that there is incoordination and loss of 
strength.  Prolonged exertion brings about fatigue and 
pain, thus, interfering with function.  38 C.F.R. §§ 4.40, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.54. A rating must be 
coordinated with the impairment of function. 38 C.F.R. § 
4.21 (1996).

The provisions of the rating schedule in 1994 provided a 
noncompensable rating for residuals of injury to Muscle 
Group I of the dominant extremity that result in slight 
impairment of the extrinsic muscles of the shoulder 
girdle.  A 10 percent rating is warranted for moderate 
impairment, a 30 percent rating for moderately severe 
impairment and a 40 percent rating for severe impairment. 
38 C.F.R. § 4.73 (1993), Diagnostic Code 5301.  Function: 
Upward rotation of scapula; elevation of arm above 
shoulder level. Extrinsic muscles of shoulder girdle: (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.

Rating from April 6, 1994

The April 6, 1994 VA examination report constitutes a 
claim.  38 C.F.R. §  3.157(b)(1).  Since the veteran 
appealed the RO's August 1995 determination on the claim, 
the appropriate compensation from April 6, 1994 until the 
time of the schedular 100 percent rating effective from 
June 1995 must be determined.  AB v. Brown, 6 Vet. App. 35 
(1993).

Under Diagnostic Code 5301, a 10 percent rating is 
warranted for a moderate injury to muscle group I, and a 
30 percent rating is warranted for a moderately severe 
injury of muscle group I.  

A review of the evidence in light of 38 C.F.R. § 4.56 etc. 
reveals that the criteria for a 30 percent rating under 
Diagnostic Code 5301 are met from April 6, 1994 on because 
the shrapnel fragment wound scar was adherent to 
underlying soft tissue and cardinal signs and symptoms of 
muscle disability were present.  Moderately severe muscle 
group I disability is shown.  

A review of the evidence reveals that severe muscle group 
I disability warranting a 40 percent rating under 
Diagnostic Code from April 6, 1994 is not shown.  
Originally, the right shoulder wound was 6 cm by 4 cm as 
reflected by the July 1965 service medical records and the 
September 2000 VA examination report and the service 
medical records indicate that this right shoulder wound 
was from fragments of his helmet.  Wide damage to muscle 
groups is not shown.  There is X-ray evidence of shrapnel 
in a July 1965 service medical record and a December 1971 
VA X-ray report, but the evidence, including the service 
medical records and the post-service VA examination 
reports and treatment records does not show intermuscular 
trauma or explosive effect of a missile.  Moreover, the 
veteran had minimal serous drainage when treated in July 
1965, and secondary closure was accomplished without 
complications.  The diagnosis was a penetrating wound, and 
there is no evidence of record of a through and through 
wound.  A deep penetrating wound has never been diagnosed 
-- only a penetrating wound was, and this was in the 
service medical records.  Moreover, a ragged scar is not 
present, only a small depression was reported on VA 
examination in February 1995, and as of the August 1994 
and September 1994 evaluations, the veteran had 4/4 and 
4/5 strength so tests of strength did not indicate severe 
impairment.  Visible atrophy was not present as of April 
6, 1994 as the veteran was noted to have equal girths of 
his upper extremities bilaterally on VA examination in 
April 1994 and he was described as well developed on VA 
evaluation in August 1994 and on VA examination in 
February 1995. 

In light of the above, no more than a 30 percent rating 
under Diagnostic Code 5301 can be assigned from April 6, 
1994.

Diagnostic Code 5201

Diagnostic Code 5201 provides for a 40 percent rating when 
arm motion is limited to 25 degrees from the side, and a 
30 percent rating when it is limited to midway between the 
side and the shoulder.  

On VA evaluation in September 1994, the veteran had right 
shoulder internal rotation to 60 degrees and external 
rotation to 20 degrees, and on VA examination in February 
1995, he had right shoulder abduction to 90 degrees, 
external rotation to 45 degrees, and internal rotation to 
10 degrees.  This is not consistent with or the equivalent 
of arm motion limited to 25 degrees from the side, 
including in light of 38 C.F.R. §§ 4.40, 4.45, etc.  See 
38 C.F.R. § 4.71, Plate I.  Neither is the veteran's 
February 1995 VA examination report statement that he was 
able to raise his arm past 90 degrees.  Functional 
impairment, including due to pain, has been considered per 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and applicable 
provisions mentioned above.  It is noted that the veteran 
had pain but that he was well developed and had 4/4 muscle 
strength on VA evaluation in August 1994, 4/5 muscle 
strength on VA evaluation in September 1994, and that he 
was well developed on VA examination in February 1995 with 
moderate to severe pain at the extremes of motion then.  
Accordingly, a 40 percent rating pursuant to Diagnostic 
Code 5201 from April 6, 1994 is not warranted. 

The Board has reviewed the rating schedule and can find no 
other applicable codes.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Rating from September 1, 1996

The veteran underwent a right shoulder total arthroplasty 
at a VA facility in June 1995.  Effective September 1, 
1996, the veteran's right shoulder is rated by the RO as 
60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5051.  

Diagnostic Code 5051 provides for a 100 percent rating for 
prosthetic replacement of the shoulder for 1 year 
following implantation of the prosthesis.  It provides for 
a 60 percent evaluation for chronic residuals consisting 
of severe, painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, it is to be rated 
by analogy to Diagnostic Codes 5200 and 5203.  Its minimum 
rating is 30 percent.

The 1-year time period for the schedular 100 percent 
rating under Diagnostic Code 5051 has elapsed, since the 
veteran's surgery to install his prosthesis was performed 
on June 29, 1995.  Therefore, the maximum rating for it 
currently under Diagnostic Code 5051 is the 60 percent 
rating assigned.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, etc., do not help under Diagnostic Code 5051, 
because where the maximum schedular rating assignable is 
assigned under a Diagnostic Code, the provisions of 
38 C.F.R. §§ 4.40, 4.45 can not provide for a higher 
rating under that Code.  Johnston v. Brown, 10 Vet. App. 
80, 84-85 (1997).

The only other Diagnostic Code under 38 C.F.R. § 4.71a 
which provides for a higher rating than 60 percent is 
Diagnostic Code 5202, which provides for an 80 percent 
rating for loss of the head of the humerus (flail 
shoulder).  However, assignment of a rating under this 
Diagnostic Code is not supported by the clinical findings.  
The veteran has had a right shoulder joint prosthesis 
inserted, and he does not have a flail shoulder according 
to his testimony before the undersigned and the recent VA 
examination reports.  The July 2000 VA examination report, 
for example, indicates that the veteran has 4/5 right 
shoulder abduction strength and that he can actively hold 
his right arm in 115 degrees of abduction for about three 
seconds until he feels discomfort.  Other clinical 
findings such as these, for other planes of motion, are 
reported.  An 80 percent rating under Diagnostic Code 5202 
is not warranted.

The RO provided the veteran with notice of the provisions 
of 38 C.F.R. § 3.321(b) in May 2002 and the representative 
in October 2001 has requested Board consideration of them 
in conjunction with the right shoulder claim.  However, 
preliminary review of the record reveals that the RO did 
not expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This 
regulation provides that to accord justice in an 
exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that neither marked interference with employment nor 
frequent periods of hospitalization for the right shoulder 
disability is shown during the rating period.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The preponderance of the 
evidence is against higher ratings than indicated herein 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

An October 26, 1993 effective date for a 100 percent 
rating for PTSD and anxiety disorder is granted, subject 
to VA regulations governing the payment of monetary 
benefits.  A 30 percent rating for shrapnel fragment 
wound/dislocation of the right shoulder from April 6, 1994 
is granted, subject to VA regulations governing the 
payment of monetary benefits.  A disability rating in 
excess of 60 percent for shrapnel fragment 
wound/dislocation of the right shoulder effective from 
September 1, 1996 is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

